STATE OF MICHIGAN

                            COURT OF APPEALS



MICHAEL WALLACE,                                              UNPUBLISHED
                                                              December 17, 2015
              Plaintiff-Appellant,

v                                                             No. 322599
                                                              Livingston Circuit Court
DAVID A. MONROE and DAVID A. MONROE,                          LC No. 13-027549-NM
PLLC,

              Defendants,
and

WILLIAM J. OLIVER, DAVID S. HAMMOND,
HAMMOND & OLIVER, PC, HAMMOND LAW
FIRM, PLLC, and OLIVER & ASSOCIATES,
PLLC,

              Defendants-Appellees.


Before: METER, P.J., and BORRELLO and BECKERING, JJ.

BECKERING, J. (concurring).

       I concur in result only.



                                                       /s/ Jane M. Beckering




                                          -1-